Exhibit #2404 – 1500 Howe Street Vancouver, BC Canada V6Z 2N1 Mobile: 604-765-3337 Home: 604-688-4722 Fax: 604-688-4725 fajacobs@telus.net January 20, 2008 Velocity Oil & Gas, Inc. 595 Howe Street, Suite 323 Vancouver BC V6C 2T5 Attention: Board of Directors Dear Sir(s), Re: Working Capital requirements As an assurance to investors and the company, I personally guarantee that I will provide the company with sufficient working capital to meet the expenses and fees associated with the filing of, amendments to and revisions of the company’s Registration Statement on Form SB-2, working capital that the company will require until the company’s Registration Statement is declared effective and any costs and fees associated with the company achieving a public listing on the OTC-BB exchange. These funds will be provided as loans or equity by me if alternate investors cannot be secured. Sincerely Yours, /s/ Frank A. Jacobs Frank A.
